UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2367



JOHN B. KIMBLE, on behalf of Citizens of the
State of Maryland,

                                            Plaintiff - Appellant,

          versus

PEDRO RODRIGUEZ, Officer; DAVID GILLESPIE,
Officer; DANIEL GRIFFITH, Officer; THOMAS
HEENEY; JAMES L. PARSONS, Assistant County
Attorney; VERA WHITE, Assistant State's Attor-
ney; MARGARET BURROWES, Assistant State's
Attorney; HENRY J. MONAHAN, Judge; MONTGOMERY
COUNTY POLICE; MONTGOMERY COUNTY GOVERNMENT;
MONTGOMERY COUNTY EXECUTIVE'S OFFICE; OFFICE
OF COUNTY ATTORNEY; STATE'S ATTORNEY'S OFFICE;
STATE OF MARYLAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-96-733-AW)


Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.
John B. Kimble, Appellant Pro Se. Linda B. Thall, Senior Assistant
County Attorney, Sharon Veronica Burrell, COUNTY ATTORNEY'S OFFICE,
Rockville, Maryland; Thomas Louis Heeney, HEENEY, ARMSTRONG &
HEENEY, Rockville, Maryland; Lawrence Paul Fletcher-Hill, Assistant
Attorney General, Margaret Witherup Tindall, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's order denying

class certification, granting some Defendants' motions to dismiss,

and giving Appellant fifteen days to file an amended complaint. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over
final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order. See Jung v. K. & D. Mining Co.,
356 U.S. 335, 337 (1958).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3